PER CURIAM.
Robert L. Jackson filed a petition for writ of certiorari seeking to quash a nonfinal order of the trial court which denied his motion to compel withdrawal of counsel for defendants. Jackson is entitled to relief and, therefore, we grant the petition. We find no explicit impropriety in the facts before us. However, they illustrate an imputed representation of Jackson’s interests as a guarantor in release-of-lien negotiations between a lending institution and a corporate borrower. Thus, the subsequent defense of the corporation’s principals in a suit brought by Jackson arising out of that earlier relationship and negotiations should be avoided.
The petition is granted, the writ is issued and the order denying Jackson’s motion is quashed with instructions to the trial court to enter an order granting Jackson’s motion.
CAMPBELL, A.C.J., and SCHOONOVER and BLUE, JJ., concur.